UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4255


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OLUBUNMI OLADAPO KOMOLAFE, a/k/a Dapson,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:11-cr-00388-AJT-3)


Submitted:   December 21, 2012              Decided: January 8, 2013


Before KING and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Flynn M. Owens, RUBIN & OWENS, P.A., Baltimore, Maryland, for
Appellant. Neil H. MacBride, United States Attorney, Shayna A.
Hutchins, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Olubunmi    Oladapo      Komolafe          appeals      his    conviction    of

conspiracy to commit access device fraud and aggravated identity

theft.       He    contends     that      the        district      court      abused    its

discretion    by     allowing      the    Government         to    admit    evidence    of

conduct that predated the start date in the indictment.                                  We

affirm.

            The    indictment      charged       that       the   conspiracy     operated

“[f]rom at least January 2010 through in or about June 2011.”

Prior to trial, the Government provided notice that it intended

to introduce evidence of the conspiracy that occurred before

January 2010.        Specifically, the Government intended to present

evidence     that,     as    far     back       as     2006,       Komolafe     recruited

restaurant workers to use a skimmer device to obtain credit card

information from customers at the restaurants.                              Komolafe re-

encoded    credit    cards    with       the    card    numbers      provided     by    his

recruits.     The re-encoded cards were then used to purchase gift

cards at various retail establishments, and the purchased gift

cards were used to purchase merchandise that Komolafe or his

“runners” would return for a cash refund.

            Over     Komolafe’s      objection         to    the    admission     of    the

evidence, the court ruled that it was likely to be intrinsic

evidence because it “appears to provide context and background

for the conspiracy.”          The court concluded that the evidence was

                                            2
admissible, “subject to anything that might cause the court to

reconsider based on the evidence.”

            When      the     Government       introduced          this   evidence      during

the trial, Komolafe did not object.                           This court reviews the

district court’s evidentiary rulings for abuse of discretion.

United States v. Aramony, 88 F.3d 1369, 1377 (4th Cir. 1996).

However,    where       a    party   fails       to     object     to    the   admission       of

evidence, our review is for plain error.                         United States v. Chin,

83 F.3d 83, 87 (4th Cir. 1996) (citations omitted).

            We    have       reviewed      the     record     and       conclude     that     the

district    court     did     not    err    in     determining          that   the     evidence

provided    context         and    background         for    the    conspiracy         and    was

intrinsic to the charged conspiracy.                          See Chin, 83 F.3d 88;

United States v. Kennedy, 32 F.3d 876 (4th Cir. 1994) (holding

that Fed. R. Evid. 404(b) does not restrict evidence of crimes

that arose out of the same series of transactions as the charged

offense    or    that       are   necessary        to   complete        the    story    of    the

charged     crime).           Further,       the        evidence        was    not     unfairly

prejudicial to Komolafe’s case, and therefore the district court

did not plainly err in admitting it.                               See United States v.

Williams,       445   F.3d        724,   730     (4th       Cir.    2006)      (ruling       that

evidence should be excluded under Fed. R. Evid. 403 as unfairly

prejudicial “when there is a genuine risk that the emotions of a

jury will be excited to irrational behavior” and the risk is

                                               3
“disproportionate   to    the   probative   value   of   the   offered

evidence.”) (citations omitted).

          We therefore affirm the district court’s decision and

affirm Komolafe’s conviction.      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                               AFFIRMED




                                   4